Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Thomas Tuytschaevers on 2/8/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10, 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 16-20, drawn to a MEMS transducer, classified in H04R2201/003.
II. Claim 11-15, drawn to the manufacture of a MEMS transducer, classified in H04R31/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of I could be made using various other techniques known in the art of MEMS fabrication.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the exposed end of the rigid kinetic energy diverter is concave as required by Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 18, 19 recites the limitation "energy diverter".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 8921957 B1).
Regarding Claim 1, Zhang teaches: A MEMS transducer (Fig. 6A) comprising: a semiconductor substrate having a top layer, and a bottom surface opposite the top layer (substrate 605); a frontside cavity extending into the substrate from the bottom surface and forming an aperture at the bottom surface (aperture at 630 and extending up to 623); a transducer element having a movable diaphragm disposed at the top layer of the substrate and exposed to the aperture through the frontside cavity (600 in its entirety is a transducer element; alternatively, 617, 623 are considered to be disposed at a top layer of 605); and a rigid kinetic energy diverter configured to divert kinetic energy of a mass of air moving toward the movable diaphragm, the rigid kinetic energy diverter disposed within the frontside cavity and extending into the frontside cavity in a direction away from the movable diaphragm, the kinetic energy diverter having an end exposed to the aperture and distal from the diaphragm, such that the exposed distal end is nearer to the bottom surface than it is to the diaphragm (610 which has an exposed end adjacent 630 would act to divert kinetic energy approaching 623, 630 and is disposed within the cavity as claimed.)
Regarding Claim 3, Zhang teaches: wherein the movable diaphragm has a geometric center, and the rigid kinetic energy diverter is disposed in line with the geometric center of the movable diaphragm (as shown).
Regarding Claim 5, Zhang teaches: wherein the distance between the top layer and the bottom surface defines a thickness of the substrate, and wherein the rigid kinetic energy diverter extends from the top layer into the frontside cavity a distance of at least one half of the substrate thickness (as shown).
Regarding Claim 9, Zhang teaches: wherein the frontside cavity defines a set of sidewalls, and wherein the rigid kinetic energy diverter is suspended from the set of sidewalls (as can be seen in Fig. 6B, sidewalls of 625 suspend OTS 610).

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou (US 20200092658 A1).
Regarding Claim 1, Zou teaches: A MEMS transducer (Fig. 2 and Title) comprising: a semiconductor substrate having a top layer, and a bottom surface opposite the top layer (identified as element 1); a frontside cavity extending into the substrate from the bottom surface and forming an aperture at the bottom surface (cavity 11 which flows up to 3); a transducer element having a movable diaphragm disposed at the top layer of the substrate and exposed to the aperture through the frontside cavity (understood from ¶ [0003]: “A MEMS acoustoelectric chip is provided on the surface of the printed circuit board in the packaging structure, and the printed circuit board is provided with a sound port for receiving sound signals at the position facing the MEMS acoustoelectric chip. Ambient sounds act on the MEMS acoustoelectric chip via the sound port to realize the sound inputting effect. Because ; and a rigid kinetic energy diverter configured to divert kinetic energy of a mass of air moving toward the movable diaphragm (filter 5), the rigid kinetic energy diverter disposed within the frontside cavity and extending into the frontside cavity in a direction away from the movable diaphragm (as shown, 5 is considered to extend into the cavity; see further ¶ [0003]), the kinetic energy diverter having an end exposed to the aperture and distal from the diaphragm, such that the exposed distal end is nearer to the bottom surface than it is to the diaphragm (such as ends creating apertures at a side thereof where air flows through).
Regarding Claim 3, Zou teaches: wherein the movable diaphragm has a geometric center, and the rigid kinetic energy diverter is disposed in line with the geometric center of the movable diaphragm (as shown).
Regarding Claim 5, Zou teaches: wherein the distance between the top layer and the bottom surface defines a thickness of the substrate, and wherein the rigid kinetic energy diverter extends from the top layer into the frontside cavity a distance of at least one half of the substrate thickness (as shown).

Claim(s) 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal (US 20180376254 A1).
Regarding Claim 16, Pal teaches: A transducer system comprising: a transducer having a transducer element and a frontside cavity, the transducer element having a movable diaphragm exposed to the frontside cavity (Fig. 1: diaphragm 116, back plate 118 facing cavity beneath 116); a transducer system substrate, the system substrate having: an acoustic aperture system comprising a plurality of aperture portions (114, 120, 124); and a rigid septum defined by the plurality of aperture portions, and spanning the acoustic aperture system (central portions of 124), the rigid septum having an exposed face distal from the moveable diaphragm (as shown), the rigid septum configured to divert kinetic energy of a mass of air moving toward the diaphragm (124 would divert kinetic energy of a mass of air in use); the transducer affixed on the substrate with the frontside cavity covering the acoustic aperture system, such that an acoustic signal may pass through each of the plurality of aperture portions and reach the moveable diaphragm (as shown).
Regarding Claim 20, Pal teaches: further comprising a cover secured to the system substrate (104), the cover and the system substrate defining a package volume (as shown), wherein the transducer is affixed to the system substrate within the package volume, along with an ASIC coupled to the transducer to receive an electrical output produced by the transducer in response to an acoustic signal entering the system through the acoustic aperture system (processing device 110; ¶ [0018]: “The processing device 110 may be a variety of different processing devices and in one aspect may be an electronic integrated circuit that provides amplification functions for the signal obtained by the MEMS device 108.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal (US 20180376254 A1), in view of Zhang (US 8921957 B1) and Zou (US 20200092658 A1).
Regarding Claim 17, Pal teaches: wherein the transducer comprises a MEMS transducer (Abstract). Pal does not teach: the MEMS transducer further comprising: a rigid kinetic energy diverter configured to divert the kinetic energy of the mass of air moving toward the movable diaphragm, the rigid kinetic energy diverter disposed within the frontside cavity and extending into the frontside cavity in a direction away from the movable diaphragm, the kinetic energy diverter having an exposed end distal from the diaphragm, such that the exposed distal end is nearer to the septum than it is to the diaphragm. In a related field, Zhang teaches a rigid kinetic energy diverter configured to divert kinetic energy of a mass of air moving toward the movable diaphragm, the rigid kinetic energy diverter disposed within the frontside cavity and extending into the frontside cavity in a direction away from the movable diaphragm, the kinetic energy diverter having an end exposed to the aperture and distal from the diaphragm, such that the exposed distal end is nearer to the bottom surface than it is to the diaphragm (610 which has an exposed end adjacent 630 would act to divert kinetic energy approaching 623, 630 and is disposed within the cavity as claimed.) Further, Zou teaches a rigid kinetic energy diverter configured to divert kinetic energy of a mass of air moving toward the movable diaphragm (filter 5), the rigid kinetic energy diverter disposed within the frontside cavity and extending into the frontside cavity in a direction away from the movable diaphragm (as shown, 5 is considered to extend into the cavity; see further ¶ [0003]), the kinetic energy diverter having an end exposed to the aperture and distal from the diaphragm, such that the exposed distal end is nearer to the bottom surface than it is to the diaphragm (such as ends creating apertures at a side thereof where air flows through). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pal, which teaches to break up incoming acoustic waves but not to include an additional rigid kinetic diverter, with such structure as taught by either Zhang or Zou. Motivation for doing so would lie in better preventing damage to the diaphragm in event of a sudden acoustic pressure (Zou: ¶ [0003]).

Allowable Subject Matter
Claims 2, 4, 6-8, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651